Name: Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/48 Official Journal of the European Communities 5 . 3 . 79 COUNCIL REGULATION (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it may prove necessary, in some years, to permit the enrichment of products suitable for the production of a quality wine psr or a quality sparkling wine psr ; whereas, consequently, the exceptional enrichment of table wines which is provided for in Article 32 (2 ) of Regulation (EEC) No 337/79 should be dissociated from that of quality wines psr and sparkling quality wines psr as regards the possibility of authorizing it in the wine-growing area concerned; Whereas, moreover, since acidity is a factor in assessing the quality of wine and in determining its behaviour, it has appeared necessary to fix the maximum level of acidification ; Whereas, in order to preserve as far as possible the specific character bestowed by its origin on each quality wine psr and to simplify the work of the inspection agencies , such wine may, except in certain cases to be determined, be sweetened only within the specified region in question and solely by means of a product originating in the same region in accordance with rules to be laid down within certain limits by the Member States ; Whereas , in order to ensure uniform application of the provisions relating to quality wines psr, provision should be made for the possibility of establishing methods of analysis to deal with specific cases ; Whereas, in order to protect producers from unfair competition and consumers from error and fraud, the terms 'quality wine produced in a specified region' and 'quality sparkling wine produced in a specified region' must be reserved for wines which comply with Community provisions , while use of traditional specific designations must not be excluded, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (3 ) provides for a system which, in so far as its scope is not restricted to other products , applies also to quality wines produced in specified regions ; whereas that system embraces in particular certain common rules on production; Whereas the development of a policy of encouraging quality production in agriculture and especially in wine growing is bound to contribute to the improvement of conditions on the market and, as a result, to an increase in outlets ; whereas the adoption of additional common rules in line with Regulation (EEC) No 337/79 which concern the production and control of quality wines produced in specified regions falls within the framework of this policy and can contribute towards the attainment of these objectives ; Whereas, taking into account traditional conditions of production, the nature and scope of the factors which enable each of the quality wines produced in specified regions to be distinguished must be listed and defined; whereas a common attempt to harmonize quality requirements must nevertheless be made; Whereas the natural alcoholic strength by volume of grapes at the time of harvest is a factor in assessing their degree of ripeness ; whereas it appears necessary to fix the minimum natural alcoholic strength by volume of quality wines psr in the various wine-growing regions at a level such as to ensure, even in poor years, that the grapes used in their manufacture had reached a satisfactory degree of ripeness ; HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down special provisions for quality wines produced in specified regions. 'Quality wines produced in specified regions' (hereinafter called 'quality wines psr') means wines which satisfy the provisions of this Regulation and those national rules adopted pursuant thereto. (!) OJ No C 276, 20. 11 . 1978 , p. 44. ( 2) OJ No C 296, 11 . 12 . 1978 , p . 58 . ( 3 ) See page 1 of this Official Journal . 5 . 3 . 79 Official Journal of the European Communities No L 54/49 quality of the wines produced in those regions, such as the nature of the soil and subsoil, the climate and the situation of the individual vineyard or vineyard plot. The list of quality wines psr adopted by the Member States pursuant to the provisions of this Regulation shall be published in the Official journal of the European Communities. 'Quality sparkling wines produced in specified regions' (hereinafter called 'quality sparkling wines psr') means quality wines psr which comply with the definition in point 13 of Annex II to Regulation (EEC) No 337/79, with Title I of Regulation (EEC) No 358 /79 ( J ) and with this Regulation. Article 2 1 . The provisions referred to in the first paragraph of Article 1 shall , taking into account the traditional conditions of production in so far as these are not such as to prejudice the policy of encouraging quality production and the creation of a single market, be based on the following factors : (a) demarcation of the area of production; (b) vine varieties; ( c) cultivation methods; (d) wine-making methods ; ( e) minimum natural alcoholic strength by volume ; (f) yield per hectare ; (g) analysis and assessment of organoleptic characteristics. 2 . In addition to the above factors and taking into account fair and traditional practices, Member States may determine such other conditions of production and characteristics as shall be obligatory for quality wines produced in specified regions. Article 4 1 . Each Member State shall draw up a list of vine varieties suitable for producing each of the quality wines psr produced in its territory. These vine varieties may be only of the species Vitis vinifera and must belong to the recommended or authorized categories referred to in Article 30 of Regulation (EEC) No 337/79 . Quality sparkling wines psr of the aromatic type may be obtained only from the varieties of vine listed in the Annex to Regulation (EEC) No 358/79, provided the latter are acknowledged as suitable for yielding quality wines psr in the specified region whose name they bear. 2 . The provisions of paragraph 1 may be revised later by the Council, acting by a qualified majority on a proposal fronj the Commission. 3 . Vine varieties which do not appear on the list referred to in paragraph 1 shall be removed from the vineyards or vineyard plots intended for the production of quality wine psr. However, by way of derogation from the preceding paragraph, the presence of vine varieties which do not appear on the list may be permitted by Member States for a period of three years from the date on which the demarcation of the specified region in question comes into effect where the said demarcation has not been made by 8 May 1970 provided that such vine varieties belong to the species Vitis vinifera and that they do not represent more than 20% of the vine varieties on the vineyard or vineyard plot. 4. At the latest by the end of the period laid down in paragraph 3 , any vineyard or vineyard plot intended for the production of quality wines psr may consist only of vine varieties appearing on the list provided for in paragraph 1 . Where this provision is not observed, none of the wines obtained from grapes harvested within the vineyard or vineyard plot shall be entitled to the designation 'quality wine psr'. Article 3 1 . 'Specified region' means a wine-growing area or combination of wine-growing areas which produces wine possessing special quality characteristics and whose name is used to designate those of its wines which are defined in Article 1 . 2. Each specified region shall be precisely demarcated, as far as possible on the basis of the individual vineyard or vineyard plot. Such demarcation shall be effected by each of the Member States concerned and shall take into account the factors which contribute towards the Article 5 Each Member State concerned shall lay down the provisions regarding wine-growing methods which are required in order to ensure the best possible quality for quality wines psr.(*) See page 130 of this Official Journal. No L 54/50 Official Journal of the European Communities 5 . 3 . 79 Irrigation within a wine-growing zone may be carried out only to the extent that the Member State concerned authorizes it. Such authorization may be granted only where ecological conditions justify it. Article 7 1 . Each Member State shall fix a minimum natural alcoholic strength by volume for each of the quality wines psr obtained in its territory. When this natural alcoholic strength by volume is being determined account shall be taken in particular of the alcoholic strengths which have been recorded over the 10 preceding years. Only satisfactory harvests from the most representative soils of the specified region shall be considered. 2 . Except for derogations adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79, the alcoholic strengths referred to in paragraph 1 may not be less than :  6-5% vol in zone A,  7-5% vol in zone B,  8-5% vol in zone C I (a ),  9% vol in zone C I (b),  9-5% vol in zone C II,  10% vol in zone C III . The zones referred to above are those defined in Annex IV to Regulation (EEC) No 337/79 . Article 6 1 . (a) Quality wines psr may be obtained only from grapes of vine varieties which appear on the list provided for in Article 4 ( 1 ) and are harvested within the specified region. This provision shall not prevent quality wines psr from being obtained under the conditions specified in Article 4 (3 ) or produced according to traditional practices . (b) Any natural or legal person or group of persons who has both grapes or musts which satisfy the conditions laid down for obtaining quality wines psr and other grapes or musts shall ensure a separate wine-making process for the former ; otherwise, the wine obtained may not be considered as quality wine psr. 2. The processing of the grapes referred to in paragraph 1 (a) into must and from must into wine shall be carried out within the specified region where the grapes were harvested. The preparation of a quality sparkling wine psr shall take place only within the specified region referred to in the preceding subparagraph. However, the operations referred to in the foregoing subparagraphs may take place outside the specified region, where : ( a ) the rules of the Member State in whose territory the grapes were harvested permit, and (b ) production is supervised. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . They shall include in particular:  the provisions by which Member States may authorize derogations from the rule which lays down that the processing of grapes into must and of must into wine should take place within the specified region,  the list of quality wines psr, which may be produced according to the traditional practices referred to in paragraph 1 . Article 8 1 . The specific wine-making and preparation methods used for obtaining quality wines psr and quality sparkling wines psr shall be defined for each of those wines by each producer Member State concerned. 2 . Where weather conditions in one of the wine-growing zones referred to in Article 7 have rendered it necessary, the Member States concerned may authorize an increase in the actual or potential natural alcoholic strength by volume of fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine suitable for yielding quality wine psr. This increase may not exceed the limits laid down in Article 32 ( 1 ) of Regulation (EEC) No 337/79 . In years when weather conditions have been exceptionally unfavourable, the increase in alcoholic strength provided for in the first subparagraph may, in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79, attain the limits laid down in Article 32 (2 ) of that Regulation . Such authorization shall not prejudice the possibility of a similar authorization for table wines as provided for in that Article. The increase provided for in this paragraph may be effected only according to the methods and conditions 5 . 3 . 79 Official Journal of the European Communities No L 54/51 intended for the preparation of quality sparkling wines psr. 2 . The sweetening of a quality wine psr may be authorized by a Member State only if it is carried out :  in compliance with the conditions and limits stipulated in Article 35 of Regulation (EEC) No 337/79,  within the specified region in which the wine was produced, or within a region bordering directly on it, except in certain cases to be determined,  using grape must or concentrated grape must originating in the same specified region as the wine in question, provided that the concentrated grape must has been notified in accordance with the second subparagraph of Article 36 ( 1 ) of Regulation (EEC) No 337/79 . The regions bordering directly on the specified region and the exceptions referred to in the preceding subparagraph shall be determined in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . mentioned in Article 33 of Regulation (EEC) No 337/79 , excluding the second subparagraph of paragraph 3 and paragraph 6 thereof. However, until 30 June 1979, sucrose may be added in aqueous solution in wine-growing zone A, provided that the volume of the product to which the solution is added is not thereby increased by more than 10% . 3 . Article 5 of Regulation (EEC) No 358/79 shall apply as regards the enrichment of cuvÃ ©es intended for the preparation of quality sparkling wines psr. 4 . The total alcoholic strength by volume of quality wines psr shall not be less than 9% vol . However, for certain white quality wines psr that have been subject to no enrichment the minimum total alcoholic strength shall be 8-5% vol . The actual alcoholic strength by volume of quality sparkling wines psr, including the alcohol contained in any expedition liqueur added, shall not be less than 10% vol. However, for quality sparkling wines psr of the aromatic type, the minimum actual strength by volume shall be 6% vol . 5 . The total alcoholic strength by volume of cuvÃ ©es intended for the preparation of quality sparkling wines psr shall not be less than 9-5% vol in wine-growing zone C III and 9% vol in the other wine-growing zones . However, cuvÃ ©es intended for the preparation of certain quality sparkling wines psr whose designation refers to a variety of vine may have a total alcoholic strength by volume below that stipulated in the preceding subparagraph in respect of the wine-growing zone concerned. 6 . A list of the quality wines psr referred to in the second sentence of the first subparagraph of paragraph 4 shall be drawn up in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . A list of the quality sparkling wines psr referred to in the second subparagraph of paragraph 5 and of the minimum total alcoholic strengths by volume of their respective cuvÃ ©es shall be drawn up in accordance with the same procedure. Article 10 Each of the enrichment, acidification and deacidification operations referred to in Articles 8 and 9 ( 1 ) shall be authorized only if carried out under the conditions laid down in Article 36 of Regulation (EEC) No 337/79 . Subject to the provisions of Article 6 (2), such operations may be carried out only in the specified region where the fresh grapes used were harvested. Article 11 1 . A yield per hectare expressed in quantities of grapes, of grape must or of wine shall be fixed for each quality wine psr by the Member State concerned. When this yield is being fixed, particular account shall be taken of the yields obtained over the preceding 10 years . Only harvests of satisfactory quality from representative soils of the specified region shall be considered. The yield per hectare may be fixed at different levels for the same quality wine psr depending on :  the sub-region, local administrative area or part thereof, and  the vine variety or varieties from which the grapes used are derived. The yield so fixed may be adjusted by the Member State concerned. Article 9 1 . Conditions and limits for the acidification and deacidification of fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine, and the procedure for granting authorizations and derogations shall be those laid down in Article 34 of Regulation (EEC) No 337/79 . Article 5 of Regulation (EEC) No 358/79 shall apply as regards the acidification and deacidification of cuvÃ ©es No L 54/52 Official Journal of the European Communities 5 . 3 . 79 2. Use of the designation claimed shall be prohibited for the entire harvest if the yield referred to in paragraph 1 is exceeded, save where derogations are provided for on a general or individual basis by the Member States under conditions which they shall lay down, on the basis of wine-growing areas if appropriate; these conditions shall relate in particular to the use to which the wines or products in question are to be put. accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . 6 . The duration of the fermentation process referred to in paragraph 3 and of the presence of the wine on the lees shall be not less than 60 days. However, if fermentation takes place in containers equipped with stirrers, the minimum period shall be 21 days . 7. The expedition liqueuring of quality sparkling wines psr of the aromatic type shall be prohibited. 8 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. Article 13 1 . Without prejudice to any more restrictive provisions which Member States may apply to quality sparkling wines psr produced within their territory, the total sulphur dioxide content of quality sparkling wines psr shall not exceed 200 mg/1 . 2 . Where climatic conditions have made this necessary in certain wine-growing areas of the Community, the Member States concerned may authorize the maximum total sulphur dioxide content of quality sparkling wines psr, produced within their territory, to be increased by a maximum of 25 mg/1 on condition that quality sparkling wines psr which have benefited from such permission are not exported from the Member States in question. 3 . By 1 September 1981 the Council , acting by a qualified majority on a proposal from the Commission shall decide on the reduction in the maximum total sulphur dioxide content in accordance with scientific knowledge and the development of technology. To this end, the Commission will present, by 1 April 1981 at the latest, a report accompanied by suitable proposals with the aim of reducing the said maximum content by at least 25 mg/1 in so far as scientific knowledge and technological development allow. 4. The detailed rules for the application of this Article and the transitional measures for quality sparkling wines psr produced before 8 May 1970 shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 12 1 . For the tirage liqueur used in preparing a quality sparkling wine psr, only the following may be used in addition to yeast and sucrose : - grape must,  grape must still in fermentation,  wine,  quality wine psr, suitable for yielding the same quality sparkling wines psr as that to which the tirage liqueur is added . 2. Notwithstanding point 13 of Annex II to Regulation (EEC) No 337/79, quality sparkling wines psr when kept at a temperature of 20 °C in closed containers shall have a minimum excess pressure of 3-5 bar. However, for quality sparkling wines psr kept in containers of a capacity of less than 25 cl and for quality sparkling wines psr of the aromatic type the minimum excess pressure shall be 3 bar. 3 . The duration of the preparation process for quality sparkling wines psr, including ageing in the production undertaking, shall be not less than nine months from the start of the fermentation process intended to make them sparkling. 4 . Notwithstanding paragraph 3 above, the preparation process for quality sparkling wines psr of the aromatic type shall be not less than one month . 5 . Notwithstanding paragraph 3 above, for quality sparkling wines psr, produced in Italy until 31 August 1981 , the duration of the preparation process shall be not less than six months . However:  for quality sparkling wines psr for which arrangements are introduced up to 31 August 1981 , the Italian Republic shall have the option not to apply this derogation,  for quality wines psr for which arrangements are introduced after 1 September 1978 , this derogation shall be subject to an authorization granted in Article 14 1 . Producers shall be obliged to submit wines which are likely to be designated 'quality wine psr' to an analytical test and to an organoleptic test. (a) The analytical test shall at least measure the factors enabling the quality wine psr in question to be distinguished, as listed in the Annex to this Regulation. 5 . 3 . 79 Official Journal of the European Communities No L 54/53 (a) The Federal Republic of Germany: an indication of the origin of the wine, accompanied by the terms 'Qualitatswein' or 'Qualitatswein mit Pradikat' together with one of the following terms : 'Kabinett', 'Spatlese', 'Auslese', 'Beerenauslese' or 'Trockenbeerenauslese' ; (b ) France : 'Appellation d'origine contrÃ ´lÃ ©e', 'Appellation contrÃ ´lÃ ©e', 'Champagne' and 'Vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure'; ( c) Italy : The upper and lower limits for such factors shall be laid down by the producer Member State in respect of each quality wine psr. (b ) The organoleptic test shall concern colour, clarity, smell and taste . 2 . Until appropriate provisions relating to their systematic and general application are adopted by the Council acting by a qualified majority on a proposal from the Commission, the tests provided for in paragraph 1 may be carried out on samples by the competent agency designated by each of the Member States. 3 . Where this Regulation requires for its implementation the use of methods of analysis other than those referred to in Article 63 of Regulation (EEC) No 337/79, such methods shall be adopted in accordance with the procedure laid down in Article 67 of that Regulation. 4 . Detailed rules for the application of paragraph 1 , in particular as regards the use to be made of wines which do not satisfy the requirements of the tests in question and the conditions governing such use, shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . 'Denominazione di origine controllata' and 'Denominazione di origine controllata e garantita'; (d) Luxembourg: 'Marque nationale du vin luxembourgeois'. Article 15 1 . Quality sparkling wines psr may be put on the market only on condition that the name of the specified region to which they are entitled is marked on the cork and that the bottle carries a label from the time it leaves the place of preparation . However, as regards labelling, exceptions may be permitted provided that appropriate controls are ensured. 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . 3 . The Community term 'quality sparkling wine psr' or any equivalent traditional specific term may be used only for quality sparkling wines psr. A quality sparkling wine psr which has undergone the process of secondary fermentation outside a specified region may bear the name of that region only :  if the conditions set out in the third subparagraph of Article 6 (2 ) are fulfilled, and  if such a designation is allowed under the laws of the Member State in whose territory the grapes were harvested . 4 . The name of a specified region may be used to describe a wine only if it is a quality wine psr. However, the Council , acting by a qualified majority on a proposal from the Commission, may authorize, for a transitional period which expires on 31 August 1981 , the use subject to conditions to be determined of the names of certain specified regions to describe table wines for which such names are traditionally used. 5 . A quality wine psr shall be marketed under the name of the specified region granted it by the producer Member State. No wine which satisfies the provisions of this Regulation and those provisions adopted pursuant thereto may be marketed without the term 'quality wine psr' or one of the specific terms traditionally used which are referred to in paragraphs 1 and 2. However, a quality sparkling wine psr may not be marketed without the term 'quality sparkling wine psr' or an equivalent traditional specific term as referred to in paragraph 3 . The term 'quality wine psr' or 'quality sparkling wine psr', whichever is appropriate , together with the name of the specified region concerned must appear on the accompanying document referred to in Article 53 ( 1 ) of Regulation (EEC) No 337/79 . Article 16 1 . The Community term 'quality wine psr', or any specific term traditionally used in Member States to designate particular wines , may be used only for wines which comply with the provisions of this Regulation and with those provisions adopted pursuant thereto . 2 . Without prejudice to any additional terms which may be allowed by national laws, and subject to national provisions on the wines in question being observed, the specific terms traditionally used which are referred to in paragraph 1 shall be the following : No L 54/54 Official Journal of the European Communities 5 . 3 . 79 Article 20 Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation . Detailed rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . 6 . The downgrading of a quality wine psr may be effected at the production stage under conditions laid down by national rules ; it may be effected at the marketing stage only where the properties or the quality wine psr in question have deteriorated or altered as a result of a change noted during maturing, storage or transport. 7 . Detailed rules for the application of this Article, in particular as regards the use to be made of downgraded quality wines psr and the conditions governing such use, shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 1 7 1 . Each Member State shall be responsible for the control and protection of the quality wines psr marketed in accordance with this Regulation . 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 21 1 . Sparkling wines bearing the name of a specified region, in respect of which proof can be furnished that they were produced before 1 September 1975 but which do not comply with the provisions of the fourth subparagraph of Article 1 , may be marketed under that name and, where appropriate, with one of the traditional specific terms referred to in Article 16 (3 ), on condition that they comply with the previous national provisions . 2 . Member States may provide that quantities of sparkling wines as referred to in paragraph 1 equal to or greater than 10 hectolitres and produced before 1 September 1975 must be notified to the competent authorities . Article 18 1 . The quantities of quality wines psr, and of grapes , musts and wines suitable for yielding quality wines psr, shall be declared separately in the harvest and stock declarations provided for in pursuance of Article 28 ( 1 ), (2 ) and (3 ) of Regulation (EEC) No 337/79 . 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 19 In addition to the provisions laid down in this Regulation, producer Member States may, taking into account fair and traditional practices, lay down any additional or more stringent characteristics or conditions of production and movement in respect of the quality wines produced in specified regions within their territory. They may, in particular, impose limits on the maximum residual sugar content of a quality wine psr, especially as regards the ratio between the actual alcoholic strength by volume and the residual sugar. Article 22 1 . Council Regulation (EEC) No 817/70 of 28 April 1970 laying down special provisions relating to quality wines produced in specified regions ( J ), as last amended by Regulation (EEC) No 2211/77 (2), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . References to the Articles of the repealed Regulation should be read in accordance with the table of equivalence set out in Annex II . Article 23 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1979 . For the Council The President P. MEHAIGNERIE (!) OJ No L 99 , 5 . 5 . 1970, p . 20 . ( 2 ) OJ No L 256, 7 . 10 . 1977, p . 1 . 5 . 3 . 79 Official Journal of the European Communities No L 54/55 ANNEX I List of factors which enable quality wines produced in specified regions to be distinguished and which may be selected for testing under Article 14 A. Organoleptic test 1 . colour, 2 . clarity and deposit, 3 . smell and taste . B. Tests of wine behaviour 4 . behaviour in air, 5 . behaviour in cold . C. Microbiological test 6 . behaviour in incubator, 7 . appearance of wine and of deposit. D. Physical and chemical analysis 8 . density, 9 . alcoholic strength, 10 . total dry extract (obtained by densimetry), 11 . reducing sugars, 12 . sucrose, 13 . ash, 14 . alkalinity of ash, 15 . total acidity, 16 . volatile acidity, 17. fixed acidity, 18 . pH, 19 . free sulphur dioxide, 20. total sulphur dioxide. E. Additional analysis 21 . carbon dioxide ( semi-sparkling and sparkling wines, excess pressure in bar at 20 °C). No L 54/56 Official Journal of the European Communities 5 . 3 . 79 ANNEX II TABLE OF EQUIVALENCE This RegulationRegulation No 24 Article 4 (2 ) Article 2 ( 1 ) Article 4 (3 ) Article 2 (2) Regulation (EEC) No 817/70 Article 2 Article 3 Article 4 Article 5 Article 6 Article 7 Article 8 Article 9 Article 10 Article 10a Article 10b Article 11 Article 11a Article 12 Article 12 (2a) Article 12 (3 ) Article 12 (4) Article 12 (5 ) Article 12 (6) Article 13 Article 14 Article 15 Article 16 Article 17 Article 3 Article 4 Article 5 Article 6 Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 Article 16 (3 ) Article 16 (4) Article 16 (5 ) Article 16 (6 ) Article 16 (7) Article 17 Article 18 Article 19 Article 20 Article 21